         Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 1 of 6




June 8, 2020                                                   Elaine S. Kusel

VIA ECF AND EMAIL                                              esk@mccunewright.com
                                                               Phone: 909.557.1250
Hon. Naomi Reice Buchwald                                      Fax: 909.557.1275
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312
Tel: 212-805-0194
BuchwaldNYSDChambers@nysd.uscourts.gov


Re:    Response in Opposition to Notice of Related Action Pursuant to Local Civil Rule
       1.6—Ryan M. Kull Licensed Clinical Social Work LLC v. Chase Bank USA, N.A. et
       al., No. 1:20-cv-03138-NRB and Quinn et al. v. JPMorgan Chase Bank, N.A. et al.,
       No. 1:20-cv-04100-JSR

Dear Judge Buchwald:

        We write on behalf of Plaintiffs in Quinn et al. v. JPMorgan Chase Bank, N.A. et al., No.
1:20-cv-04100-JSR (“Quinn”) to address Sylvia E. Simson’s June 4, 2020 letter (Dkt. No. 9)
entitled “Notice of Related Action Pursuant to Local Civil Rule 1.6” filed in Ryan M. Kull et al.
v. Chase Bank USA, N.A. et al., No. 1:20-cv-013138-NRB (“Kull”). Ms. Simson’s letter suggests
that “principles of judicial economy and efficiency … may be achieved from designating the
Quinn Action as related to the Kull Action and the KPA Action,” 1 though it appears to stop short
of requesting that Quinn be reassigned. See id. at p. 2 (emphasis supplied). While we see merit in
relating cases involving the same class of claimants or the same types of claims and causes of
action against different defendants, we see no merit or judicial efficiency in relating unrelated
claims by unrelated claimants against the same defendant. We therefore do not believe that
Quinn should be reassigned.

        As discussed below, Quinn asserts a fundamentally different claim than is asserted in
Kull and KPA Promotions. Quinn, a CPA, asserts a claim by borrower agents for unpaid “agent
fees” in connection with funded Paycheck Protection Program (“PPP”) loans, while Kull and


1
      KPA Promotion & Awards, Inc. et al. v. JPMorgan Chase & Co. et al., No. 1:20-cv-
03910-NRB, was previously reassigned to Judge Buchwald after the filing of a Related Case
Statement in the KPA Promotion Action. See Dkt. No. 7, in KPA Promotion, 1:20-cv-03910-
NRB.
Page 2 of 6
          Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 2 of 6
June 8, 2020




KPA Promotions are borrowers alleging that borrower loan applications were improperly
processed. While it is true that each action relates in some way to the Paycheck Protection
Program (“PPP”), which was created when the Coronavirus Aid, Relief, and Economic Security
Act (the “CARES Act”) was signed into law, the similarities between Quinn, on the one hand,
and Kull and KPA Promotions, on the other, end there. The reference in Ms. Simson’s letter to
the “several motions” that have been filed with the JPML highlights this distinction: under
consideration before the Panel are separate potential MDLs addressing borrower claims against
JPMorgan Chase (MDL 2944) and addressing agent fee claims (MDL 2950).

        In determining relatedness of civil actions, a judge will consider “whether (A) the actions
concern the same or substantially similar parties, property, transactions or events; (B) there is
substantial factual overlap; (C) the parties could be subjected to conflicting orders; and (D)
whether absent a determination of relatedness there would be a substantial duplication of effort
and expense, delay, or undue burden on the Court, parties or witnesses.” Rule for the Division of
Business Among District Judges for the Southern District of New York 13(a)(1). Applying these
factors here demonstrates that reassignment of Quinn based on relatedness is improper.

    1. The Quinn and Kull/KPA Promotions actions do not concern the same or
       substantially similar parties, property, transactions, or events.
        Quinn was filed against JPMorgan on May 28, 2020, by Plaintiffs James Quinn, Fahmia,
Inc., and Prinzo & Associates, LLC, all of which are “agents” as defined by the Small Business
Administration (“SBA”) in the CARES Act and PPP. Quinn Compl., Dkt. No. 1. 2 As a part of
enacting the CARES Act, the SBA carved out a specific benefit for accountants, attorneys, and
other advisors (i.e., “agents”) to assist their clients in preparing and submitting PPP loan
applications efficiently and in compliance with the law. The PPP was designed to allow small
businesses to apply through SBA-approved lenders and, once approved, lenders would be
compensated with an origination fee paid by the federal government. From this compensation,
lenders were responsible for paying the fee owed to the loan applicant’s agent. Quinn seeks relief
on behalf himself and a class of these agents for their unpaid compensation in assisting
borrowers’ PPP loan applications subsequently funded through JPMorgan. 3

        Kull and KPA Promotions were filed (by different plaintiffs) on, respectively, April 20
and May 19, 2020. Separate and distinct from the relief sought in Quinn, the plaintiffs in
Kull/KPA Promotions are the putative PPP borrowers, seeking relief based on JPMorgan’s
failure to process applications on a “first-come, first-served” basis or other processing
allegations. See, e.g., Kull Complaint (Kull Dkt. No. 1). Specifically, Kull alleges that defendants
intentionally or negligently engaged in wrongful conduct by approving or denying loan

2
        A First Amended Complaint was filed on June 2, 2020. Quinn Dkt. No. 11.
3
        Quinn filed separate agent fee action against Signature Bank and several of its affiliates,
which funded a PPP loan for a different applicant as to which Quinn served as agent. See James
Quinn et al. v. Signature Bank Corp. et al., No. 1:20-cv-04144-JSR (S.D.N.Y.). On June 8, 2020,
that case was reassigned to Judge Rakoff.
Page 3 of 6
          Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 3 of 6
June 8, 2020




applications through the PPP including favoring or prioritizing applications in processing time or
order for defendants’ gain. Id.

         While the defendant bank is a common party in these cases, it is the only common party
and the conduct challenged in the two categories of cases differs. The cases involve different
plaintiffs, seeking to represent inherently different classes of plaintiffs. Nor do the cases involve
the same property, transactions, or events. Quinn addresses the agent fees (to be paid out of
government monies paid to the bank) based on funded PPP loans. By contrast, Kull/KPA
Promotions relate to borrowers’ (presumably, often unfunded) PPP loans themselves or to the
borrower application process and related transactions. So even though the defendant is common,
its policies and procedures relating to the claims in the separate cases are not. As noted above, in
a separate suit, the plaintiff in Quinn also seeks recovery of agent fees from another bank,
relating to different loans. With Quinn v. JPMorgan and Quinn v. Signature both pending before
Judge Rakoff, it makes little sense to reassign the case against JPMorgan merely because some
other plaintiffs also sued JPMorgan but under different theories and for different conduct.

   2. There is no substantial factual overlap between the borrower mistreatment cases and
      the agent fee cases.
        For these same reasons, there is no substantial factual overlap between the Quinn and
Kull/KPA Promotions Actions. As noted above, the JPML appears to recognize a distinction
between the borrower mistreatment cases and agent fee cases as involving substantially different
issues. MDL 2944 involves claims (against JPMorgan entities) related to borrower mistreatment
under the PPP. MDL 2950 is a separate proposed MDL addressing unpaid agent fees (against
many bank defendants) under the PPP. Even among the borrower mistreatment claims addressed
in MDL 2944 alone, JPMorgan has opposed transfer. It argues that in “a jigsaw puzzle of
unmatched pieces,” the cases “allege different factual circumstances, purported injuries, and
putative claims arising out of different alleged policies, procedures, and practices.” JPMorgan
Chase Bank, N.A.’s Consolidated Response in Opposition to Motions for Transfer of Actions for
Coordinated or Consolidated Pretrial Proceedings, MDL No. 2944 Dkt. No. 69, pp. 1, 11.

        There is even less overlap between those borrower cases and an agent fee case like
Quinn. Indeed, where one agent fee case did slip through into the Schedule of Actions in MDL
2944, all parties, including JPMorgan, agreed that it should be removed from that MDL. Id. at 2
n.4 (referencing American Video Duplicating, Inc., et al. v. Citigroup Inc., et al., No. 2:20-cv-
03815-ODW-AGR (C.D. Cal.)). Given JPMorgan’s assertion of a lack of overlap even among
only borrower cases, the lack of “substantial factual overlap” between Quinn and Kull/KPA
Promotions dictates that Quinn should not be reassigned.

   3. Given the distinct differences between the borrower mistreatment cases and the agent
      fee cases, the parties will not be subjected to conflicting orders.
        As an agent fee case, Quinn asserts different factual issues relating to different
transactions, on behalf of a different class of plaintiffs than are asserted in borrower cases. There
is thus very little likelihood that failure to reassign Quinn would lead to the parties being
Page 4 of 6
          Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 4 of 6
June 8, 2020




subjected to conflicting orders. Given that JPMorgan has resisted transfer even of borrower-only
cases, it follows that there is no compelling reason to reassign Quinn out of concern over
conflicting orders.

      4. There is no risk for substantial duplication of effort and expense, delay, or undue
         burden on the Court, parties, or witnesses in Quinn and Kull.
        Quinn and Kull/KPA Promotions involve separate and distinct issues, facts, and parties,
all of which will require judicial assessment. While the cases all relate in some way to the PPP,
the differing transactions and the differing bank policies and procedures at issue suggest little
likelihood of “substantial duplication of effort and expense.” Nor is any likely “delay, or undue
burden on the Court, parties, or witnesses” evident. All these cases are at their outset, and to this
point it appears that the parties and the courts agree, at a minimum, that borrower mistreatment
cases and agent fee cases should proceed separately.

       In light of all the foregoing, the Quinn plaintiffs respectfully request that Quinn not be
reassigned.

         Respectfully Submitted,


                                              Very truly yours,

                                              MCCUNE WRIGHT AREVALO, LLP

                                              /s/ Elaine S. Kusel
                                              Elaine S. Kusel


Cc:      Hon. Jed. S. Rakoff
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street
         New York, NY 10007-1312
         Tel: 212-805-0401
         RakoffNYSDChambers@nysd.uscourts.gov

         GreenbergTraurig
         Sylvia E. Simson
         MetLife Building
         200 Park Avenue
         New York, NY 10166
         Tel: 212-801-9200
         simsons@gtlaw.com
Page 5 of 6
          Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 5 of 6
June 8, 2020




      Stalwart Law Group Dylan Ruga
      David Angeloff
      41 East 11th Street, 11th Floor
      New York, NY 10003
      Tel: 212-651-9070
      Dylan@stalwartlaw.com

      Lockridge Grindal Nauen P.L.L.P.
      Robert K. Shelquist
      Rebecca A. Peterson
      100 Washington Avenue South, Suite 2200
      Minneapolis, MN 55401
      Tel: 612-339-6900
      rkshelquist@locklaw.com
      rapeterson@locklaw.com

      Berger Montague PC
      Benjamin Galdston
      12544 High Bluff Drive, Suite 340
      San Diego, CA 92130
      Tel: 619-489-0300
      bgaldston@bm.net

      Greg Coleman Law PC
      Gregory F. Coleman
      William A. Ladnier
      Arthur Stock
      First Tennessee Plaza
      800 South Gay Street, Suite 100
      Knoxville, TN 37929
      Tel: 865-247-0080
      greg@gregcolemanlaw.com
      Will@gregcolemanlaw.com
      Arthur@gregcolemanlaw.com

      Daniel K. Bryson
      Scott C. Harris
      Patrick M. Wallace
      Whitfield Bryson LLP
      900 West Morgan Street
      Raleigh, NC 27603
      Tel: 919-600-5000
Page 6 of 6
          Case 1:20-cv-03138-NRB Document 10 Filed 06/08/20 Page 6 of 6
June 8, 2020




      dan@whitfieldbryson.com
      scott@whitfieldbryson.com
      pat@whitfieldbryson.com
